Citation Nr: 0008536	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for Human 
Immunodeficiency Virus (HIV) related illness, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
depression due to HIV related illness, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from October 1990 to 
October 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
above claims.  Additional evidentiary development is needed 
prior to appellate disposition of these claims. 

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  However, the veteran was not provided VA 
examinations in conjunction with his claims for increased 
ratings.  The last VA examinations of record were conducted 
in 1996.  It is necessary to provide the veteran appropriate 
VA examinations to evaluate the current severity of his 
service-connected disorders since he has indicated that they 
have worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-
403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) ("where the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination").

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Columbia for all 
hospitalization and outpatient treatment 
from April 1998 to the present.  

2.  After obtaining the veteran's VA 
treatment records, schedule him for 
appropriate VA examinations to evaluate 
his HIV and psychiatric conditions.  It 
is very important that the examiners be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examinations.  The examiners 
should indicate in the report that the 
claims file was reviewed.  

(a) HIV:  All necessary tests or studies 
should be conducted to ascertain the 
severity of this disorder, to include 
laboratory testing such as a complete 
blood count and CD4/T4 assessment.  The 
veteran's current weight and any 
recent/ongoing weight loss should be 
reported.  Based on a review of the 
veteran's medical history, treatment 
records, prior VA examination reports, 
and the current physical examination, the 
examiner should indicate whether the 
veteran has any opportunistic infections 
or neoplasms, secondary diseases 
afflicting multiple body systems, or HIV-
related illnesses causing debility.  The 
examiner should provide an opinion as to 
whether the veteran currently has 
constitutional symptoms (i.e., diarrhea 
and pathologic weight loss), and, if so, 
whether such symptoms are best 
characterized as recurrent or refractory.  
The examiner should comment on the degree 
and significance, if any, of the 
veteran's viral load.  A complete 
rationale for any opinion expressed 
should be provided. 

(b) Depression:  All necessary tests or 
studies should be conducted to ascertain 
the severity of this disorder.  A Global 
Assessment of Functioning (GAF) score 
should be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  The examiner should discuss the 
prior medical evidence regarding the 
veteran's service-connected depression 
and reconcile any contradictory evidence 
regarding the level of his occupational 
impairment and any prior medical 
findings.  A complete rationale for any 
opinion expressed should be provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for increased ratings 
for HIV-related illness and depression, 
with application of all appropriate laws 
and regulations and consideration of any 
additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


